                       Case 20-10444-jkf              Doc 8           Filed 01/24/20 Entered 01/24/20 10:25:04                             Desc Main
                                                                       Document     Page 1 of 2
Fill in this information to identify your case:

Debtor   1             LaMetrea                Shale                        Moore
                       First Name              Mtddle Name                  Last Name

Debtor 2
(Spouse, if ﬁling) First Name                  Mlddb Name                   Lask Name



United States Bankruptcy Coun for the: Eastern District          of Pennsylvania                                                                             ’2"
                                                                                                                                                      A
Case number                                                                                                                                      D    EﬁeCkTﬁNS is an
 (If known)                                                                                                                                           amendecfﬁjhg
                                                                                                                                                          Cw“




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                    12/15

  If you are an individual ﬁling under chapter 7, you must ﬁll out this form if:
  I    creditors have claims secured by your property, or
  I   you have leased personal property and the lease has not expired.
  You must ﬁle this form with the court within 30 days after you ﬁle your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and Iessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


  m 1.
                        List Your Creditors Who Have Secured Clalms
         For any creditors that you listed in Part
         information below.
                                                             1   of Schedule D: Creditors Who Have Claims Secured by Property (Ofﬁcial Form 1060), ﬁll in the


              Identify the creditor and the property that Is collateral                  What do you intend to do with the property that    Did you claim the property
                                                                                         secures a debt?                                    as exempt on Schedule C?

          Creditor’s
          name:
                                    .
                             Credit Acceptance                                          a Surrender the property.                            [Z/No
                                                                                        L—J
                                                                                              Retain the propeny and redeem    it            D Yes
         Description of 2012 Ford Escape
         property                                                                       El Retain the property and enter into        a
         securing debt:                                                                       Reafﬁrmation Agreement.
                                                                                        CI Retain the property and [explain]:



         Creditors                                                                      El Surrender the property.                           D   No
         name:
                   ‘    _
                                                                                        C] Retain the property and redeem      it.           CI Yes
                             0f
         3:)???“                                                                        CI Retain the property and enter into a
         securing debt:                                                                    Reafﬁrmation Agreement;
                                                                                        D Retain     the property and [explain]:



         Creditors                                                                      CI Surrender the property.                           D   N0
         name:
                   _    .
                                                                                        D Retain     the property and redeem   it.           C] Yes
                             0f
         ESZZHIS'O”                                                                     CI Retain the property and enter into a
         securing debt:                                                                    Reafﬁrmation Agreement.
                                                                                        D     Retain the property and [explain]:



         Creditor’s                                                                     D Surrender the property.                           D N0
         name:
                                                                                        D Retain the property and      redeem it.           D Yes
         Description of
         property
                                                                                        CI Retain the property and enter into        a
         securing debt:                                                                    Reafﬂnnation Agreement.
                                                                                        CI Retain the property and [explain]:



 Ofﬁcial Form 108                               Statement of Intention for Individuals Filing Under Chapter 7                                         page   1
                   Case 20-10444-jkf                       Doc 8           Filed 01/24/20 Entered 01/24/20 10:25:04                      Desc Main
                                                                            Document     Page 2 of 2
 Debtor1                 LaMetrea                         Shale                  Moore                    Case number   (”mm
                        First Name          Middle Name        Las‘ Nam:




 m                      List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Ofﬁcial Form 1066),
   ﬁll in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

           Describe your unexplred personal property leases                                                                    Will the lease be assumed?

       Lessors name:                                                                                                           D No
       Description of leased
                                                                                                                               D Yes
       property:


       Lessor’s name:                                                                                                          D    No

                                                                                                                               C] Y es
       Description of leased
       property:


       Lessor's name:                                                                                                          El   No

       Description of leased                                                                                                   D Yes
       property:


       Lessors name:                                                                                                           D No
                                                                                                                               D Yes
       Description of leased
       property:


       Lessor's name:                                                                                                          [J   No

                                                                                                                               D Yes
       Description of leased
       property:


       Lessor‘s name:                                                                                                          D    No

               .    .
                                                                                                                               Cl Yes
       Description of leased
       property:


       Lessors name:                                                                                                           D No
                                                                                                                               D Yes
       Description of leased
       property:




    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.


   x                                                      W                  x
            nat re of Deb            1                                           Signature of Debtorz


       Date   léza'lla’eic)                                                      Date
              MM/         DD    I    YYYY                                               MM/ DD/   YYYY




Ofﬁcial Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                      page 2
